FLETCHER, Circuit Judge,
specially concurring:
Because I read City of Los Angeles v. Lyons, 461 U.S. 95, 103 S.Ct. 1660, 75 L.Ed.2d 675 (1983), to deprive Nava of standing to seek an injunction, I cannot join in the majority’s opinion. I concur specially in the result only.
The majority acknowledges that unless we credit the rationales of Gonzales v. City of Peoria, 722 F.2d 468 (9th Cir.1983), Giles v. Ackerman, 746 F.2d 614 (9th Cir.1984), and Smith v. City of Fontana, 818 F.2d 1411 (9th Cir.1987), under Lyons, Nava lacks standing to seek injunctive relief, since he has not demonstrated that he likely will suffer future harm from the CHP’s misuse of the carotid hold. See Lyons, 461 U.S. at 105, 103 S.Ct. at 1666-67 (holding that plaintiffs standing to seek injunctive relief “depended on whether he was likely to suffer future injury from the use of the chokeholds by police officers”). I cannot reconcile those cases with Lyons. We should take this case en bane to decide whether the exception to Lyons we have carved out in Giles and its progeny should remain the law of our circuit.